DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Organic thin-film transistors based on anthracene oligomers” by Inoue et al. (hereinafter Inoue) submitted in the IDS filed 3/11/20.
Regarding claims 1 and 2, Inoue discloses a semiconductor material (abstract) comprising an anthracene compound represented by formula DH-2A (Fig. 1(c) on page 5796), 
wherein Ar (of instantly claimed General Formula 1) is an aryl group (anthracene, a tricyclic aryl), and R1 (of instantly claimed General Formula 1) is an acyclic alkyl group (C6H13) having 6 carbons, which falls within the instantly claimed range of 1 to 20 carbon atoms.
Inoue formula DH-2A is General Formula (1) as discussed above, and is exclusive of recited compounds (1-1), (1-2), (1-3), (1-4), (1-5) and (1-6).

Regarding claims 4-6, Inoue discloses a semiconductor device, particularly a transistor, comprising a semiconductor film comprising the compound according to Claim 1 (page 5797). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0001123 A1 to Inoue et al. (hereinafter Inoue123).
Regarding claims 1 and 3, Inoue123 discloses an ink material (para [0029]) comprising an anthracene compound represented by formula (1) (para [0032]), 
wherein Ar1 is an aryl group which may have a substituent or a heteroaryl group which may have a substituent (para [0032]), and R1 represents an acyclic alkyl group with 1 to 50 carbons, which overlaps the instantly claimed range of 1 to 20 carbon atoms. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  Inoue123 also discloses that R1 may be substituted with a halogen group (para [0033]).
Inoue123 formula (1) overlaps instantly claimed General Formula (1) and is exclusive of recited compounds (1-1), (1-2), (1-3), (1-4), (1-5) and (1-6).
claims 2, 4 and 5, Inoue123 discloses a semiconductor device (EL device, para [0107]) comprising a semiconductor film comprising a semiconductor material (para [0113]) comprising the compound according to Claim 1 (para [0102]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734